Case 1:19-cv-06791-RPK-ST Document 27 Filed 11/25/20 Page 1 of 1 PageID #: 122




                           MILMAN LABUDA LAW GROUP PLLC
                                               3000 MARCUS AVENUE
                                                     SUITE 3W8
                                              LAKE SUCCESS, NY 11042
                                                      _________

                                              TELEPHONE (516) 328-8899
                                              FACSIMILE (516) 328-0082
Author: Jamie S. Felsen, Esq - Member
Direct E-Mail Address: jamie@mllaborlaw.com
Direct Dial: (516) 303-1391

November 25, 2020

VIA ECF
Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East, Courtroom N504
Brooklyn, New York 11201

         Re:      Star Auto Sales of Queens LLC v. Hanie Iskander, et al.
                  Case No.: 1:19-cv-06791-RPK-ST

Dear Judge Tiscione:

       This firm represents Plaintiff Star Auto Sales of Queens LLC d/b/a Star Subaru in the
above-referenced action.

       Plaintiff respectfully requests an adjournment of the motion hearing scheduled for
December 3, 2020 at 1:00 p.m. as I will be attending oral argument before the New York Supreme
Court, Appellate Division, First Department in another matter on that date. I am available on
December 4, 10, and 11.


                                                      Respectfully submitted,

                                                      /s/ Jamie S. Felsen

 cc:     Hanie Iskander a/k/a John Alexander (via email: jalexander@myhst.com)
